UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1172



SANDRA D. CLARK,

                                              Plaintiff - Appellant,

          versus


SIEMENS VDO AUTOMOTIVE CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (4:05-cv-00093-WDK)


Submitted:   March 9, 2007                 Decided:   April 9, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torrino Travell Travis, LAW OFFICE OF TRAVELL TRAVIS, Hampton,
Virginia, for Appellant.    Dana L. Rust, Kathleen M. McDaniel,
MCGUIREWOODS LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sandra    D.    Clark   appeals   the   district     court’s    order

accepting the recommendation of the magistrate judge to grant

Defendant’s motion, filed pursuant to Fed. R. Civ. P. 37(b), to

dismiss Clark’s civil action for failure to comply with the court’s

order compelling Clark to attend her noticed deposition.              We have

reviewed the record and find no reversible error.             Accordingly, we

affirm for the reasons stated by the district court.             See Clark v.

Siemens VDO Auto. Corp., No. 4:05-cv-00093-WDK (E.D. Va. Jan. 24,

2006)   (accepting   the    findings   of    the   magistrate    judge).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -